Metropolitan Plaza WP, LLC v Goetz Fitzpatrick, LLP (2015 NY Slip Op 02416)





Metropolitan Plaza WP, LLC v Goetz Fitzpatrick, LLP


2015 NY Slip Op 02416


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Mazzarelli, J.P., Friedman, Sweeny, Gische, Kapnick, JJ.


14594 115519/09

[*1] Metropolitan Plaza WP, LLC, formerly known as Ridgemour Meyer Properties, LLC, et al., Plaintiffs-Appellants,
vGoetz Fitzpatrick, LLP, et al., Defendants-Respondents.


Andrew L. Bluestone, New York, for appellants.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Thomas A. Leghorn of counsel), for respondents.

Judgment, Supreme Court, New York County (Louis B. York, J.), entered January 17, 2014, dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly gave collateral estoppel effect to the rulings of the bankruptcy court in a prior proceeding finding deceit and other misconduct by plaintiffs, as well as defendants, and dismissed the complaint pursuant to the doctrine of in pari delicto (see Kirschner v KPMG LLP, 15 NY3d 446, 464 [2010]).
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK